IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                 May 17, 2016 Session

        SHANNON ROBERT GREGORY v. KELLY ANN GREGORY

          Direct Appeal from the Chancery Court for Rutherford County
                  No. 08-0271DR    Mitchell Keith Siskin, Judge


                No. M2015-01781-COA-R3-CV – Filed June 30, 2016


This is an appeal of a post-divorce order reinstating Father‟s alimony obligation and
denying Father‟s petition to terminate child support. Father brought a petition to
terminate his alimony and child support obligations after discovering that his ex-wife was
living with a third party. Additionally, he argued that his twenty-one year old daughter
was not severely disabled and his child support obligation should be terminated. The trial
court suspended Father‟s alimony obligation for the duration of his ex-wife‟s
cohabitation but reinstated the alimony obligation as the cohabitation had ceased by the
time of trial. The trial court also determined that the child was severely disabled and
ordered child support to continue. Father appealed. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

BRANDON O. GIBSON, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ANDY D. BENNETT, J., joined.

Brad William Hornsby and Heather Graves Parker, Murfreesboro, Tennessee, for the
appellant, Shannon Robert Gregory.

Phillip Macklin George, Smyrna, Tennessee, for the appellee, Kelly Ann Gregory.

                                       OPINION

                           I.     Background & Procedure

      Shannon Gregory (“Father”) and Kelly Gregory (“Mother”) were married for
twenty-three years before divorcing in 2009. At the time of the divorce, the parties had
one minor child, Stephanie, who has epilepsy. During the pendency of the divorce,
Mother received permission from the trial court to relocate to Texas, where Mother‟s
family could help take care of Stephanie. In addition to the disposition of the parties‟
marital property, the highly contentious divorce proceedings in this case resulted in
Father being ordered to pay Mother $500 per month in alimony in futuro and $865 per
month in child support for an “indefinite period” due to the court‟s finding that Stephanie
was “severely handicapped.”1 Father filed a petition to alter or amend the final decree of
divorce, which resulted in, among other things, Father‟s child support obligation being
lowered to $626 per month in an order entered in December 2010. Additionally, the
court‟s order reflected that the parties agreed that Father‟s child support obligation would
continue until Stephanie turned twenty-two years of age due to her being “disabled” and
would be reviewed to determine whether it should continue at that time.

        On July 3, 2013, Father filed a petition to terminate alimony and child support. In
his petition, Father alleged that there had been a substantial and material change of
circumstances in that Mother was employed and living with another individual.
Additionally, Father alleged that Stephanie, who was at the time twenty-one years old, no
longer lived with Mother but in a group home and received Social Security benefits, thus
relieving Mother‟s need for child support. Mother filed an answer and counter-petition
on August 10, 2013, denying that there had been a material change of circumstances or
that Stephanie did not live with her. Additionally, Mother alleged that Father had failed
to pay the previous two months‟ alimony despite being ordered to do so. In her counter-
petition, Mother also requested that the trial court find Father to be in willful contempt
for failure to pay alimony as well as another marital debt as previously ordered. The
chancery court entered an order on January 24, 2014, clarifying that the burden was on
Mother to show severe disability and that Stephanie remained under her care and
supervision. The January 2014 order also referenced the December 2010 order setting
child support but misstated that order in noting that “child support would continue after
eighteen years of age,” rather than until the age of twenty-two. This case was originally
set for trial on February 18, 2014, but as a result of the parties filing numerous motions
with respect to whether Stephanie should be compelled to testify and whether Father‟s
alimony obligation should be suspended, the matter was continued until January 2015.

       The chancery court heard testimony from Father, Mother, and Mother‟s mother,
Linda Key (“Ms. Key”), on January 28, 2015. Additionally, the parties stipulated to the
inclusion of written interrogatories completed by Dr. Todd Maraist (“Dr. Maraist”),
Stephanie‟s doctor in Texas. Father lives in Nashville, Tennessee and works for the U.S.
Postal Service as well as the Tennessee National Guard. According to Father, he earned
$57,607.26 from the Postal Service in 2014 and $84,373.86 in 2010-2014 combined for
his National Guard service. Father testified that his child support obligation was current
but admitted that he was behind on his alimony obligation, although he did not know the

1
    The Final Decree of Divorce was entered on December 9, 2009.
                                                    2
exact amount. He also admitted that he had not been making payments on a Sallie Mae
debt he was ordered to pay in the final decree of divorce due to “a lot of issues with work
along with my car and my health” as well as the fact that he was in the process of buying
a house.

       Father stated that he believed his alimony obligation should be terminated because
Mother was living with another man in the trailer she rented from Ms. Key. To the best
of Father‟s knowledge, the man was still residing with Mother at the time of trial.
Mother admitted to cohabitating with a paramour for about three years from 2012 to 2014
but testified that she had him judicially removed from her home in July 2014.
According to Mother, the paramour contributed $250 per month for rent during the first
year but was later injured on the job and failed to make financial contributions for the
final two years he resided with her. However, Mother stated on cross-examination that
sometime after the paramour stopped contributing $250 per month that “[h]e paid some
but not much. He would give me $100 for the whole month, and he was supposed to pay
[$]250.” With respect to her finances, Mother testified that she earns roughly $20,000
per year from her employment in a school cafeteria and Wal-Mart combined. Mother
provided the court an itemization of her expenses, although she admitted that $100 of her
$200 cell phone expense was attributable to another adult-aged daughter who
occasionally paid her portion of that bill. Mother also explained that a $250
“miscellaneous” section included a variety of expenses for Stephanie, including
“[m]ovies, going horseback riding, out to eat [and] going to the country club for the
Christmas dance.”

        Father did not dispute that Stephanie meets the definition of disabled under the
Americans with Disability Act but asserted that he does not believe “that the Government
should mandatory [sic] me to pay child support. They have enough control of my life as
it is.” Father speaks to Stephanie on the phone “at least four times a week” and has
visited with her in Texas. According to Father, Stephanie communicates “very well” and
has “math abilities” superior to his own, even though he has a degree in science. Further,
Father testified that he believes Stephanie could “easily work” as a cashier and that there
was no reason she could not be employed in a hotel cleaning rooms, at a restaurant
bussing tables, or in a cafeteria serving food. With respect to daily living capabilities,
Father asserted that Stephanie can dress herself, cook for herself, tie her own shoes, fix
her bed, and run a vacuum cleaner.

       Mother, on the other hand, disputed much of Father‟s assessment of Stephanie‟s
capabilities. Mother described Stephanie experiencing increasingly frequent severe
seizures, slurred speech, and diminished walking capability. According to Mother,
Stephanie has become increasingly irritable, leading to violent outbreaks that have, on
occasion, resulted in Stephanie being taken to the emergency room. Additionally,
                                            3
Mother described how Stephanie‟s personal hygiene had progressively declined. Due to
these factors, Mother does not believe Stephanie is capable of working or living on her
own. Ms. Key also testified regarding negative changes in Stephanie‟s behavior and
hygiene and noted that Stephanie “is declining.” She also expressed a fear of Stephanie
choking on her food due to a regression in her ability to care for herself.

        Dr. Maraist, a physician specializing in neurology and pain medicine, testified in
his deposition that he first began treating Stephanie in February 2009 and has had “about
[twelve] clinical visits” with her. Dr. Maraist diagnosed Stephanie with epilepsy and
characterized the level of her “mental retardation” as “mild to moderate severity.” While
not trained as an occupational therapist, Dr. Maraist explained that he has “[twenty-five]
years of clinical experience in dealing with epilepsy and mentally challenged
individuals.” In evaluating Stephanie, Dr. Maraist utilized “muscle strength testing, rapid
alternative movements, finger to object movement, sensory testing, [and] balance and gait
assessment.” He determined that Stephanie‟s motor skills appeared to be reasonably
normal but opined that Stephanie‟s “mental retardation would prevent her from being
able to make informed decisions on matters of finance, life choices, medical decisions
and to function in a job that required reasoning and decision making.” He further opined
that Stephanie is severely disabled and would likely be unable to work at a job now or in
the foreseeable future. Further, he stated that he did not believe Stephanie would be able
to live on her own or drive an automobile in the next five to ten years. However, Dr.
Maraist did admit that he used his “personal professional opinion” to determine whether
Stephanie was “severely disabled” and noted that he does not separate “disabled” and
“severely disabled.”

       Both Father and Mother also testified concerning Stephanie‟s living situation at
the time of trial. Mother pays $584 per month for Stephanie to live four days per week,
including overnights, in a group home with other individuals who have similar
disabilities. According to Mother, spending time in the group home allows Stephanie “to
feel of value other than being with [Mother]” and provides her an opportunity to spend
time with her peers. Father disputed Mother‟s assertion that Stephanie lives in the home
only four days per week and noted that Stephanie is at the group home every time he calls
her, even when he calls on different days every week.

       On March 23, 2015, the chancery court issued an order making findings of fact
and conclusions of law in this matter. The court specifically found that “Stephanie‟s
condition of mental retardation and epilepsy is in decline.” The court also found that
Mother‟s and Ms. Key‟s testimony regarding Stephanie‟s health, behavior, and personal
hygiene was consistent with the deposition of Dr. Maraist. Based on “uncontroverted
proof,” the court found that Stephanie is “severely disabled pursuant to T.C.A. § 36-5-
101(k)(2).” With respect to the second prong of that statute, the court found that
                                            4
Stephanie is living under the care and supervision of Mother, as evidenced by “the
uncontroverted proof” and “further substantiated by [a] Texas guardianship order.” The
court concluded that the fact that Stephanie stays in the group home several days per
week “does not constitute a problem.” Finally, the court found that Father is financially
able to continue to pay his child support obligation and ordered that support to continue
until “such a time as Stephanie is able to live independently. . . .”

       With respect to Father‟s alimony obligation, the court found that Mother had
allowed her paramour to live in the home with her, which raised a rebuttable presumption
that Mother no longer needed the alimony. The court determined that Mother partially
rebutted the presumption during the first year of cohabitation and retroactively reduced
Father‟s obligation to $250 per month for that year. However, the trial court also
determined that Mother failed to rebut the presumption of the statute for the last two
years of cohabitation and retroactively suspended Father‟s obligation in full for that
period of time. The court then found there were no other substantial or material changes
of circumstances proved by either party as required to modify or terminate Father‟s
alimony obligation and ordered Father to continue paying $500 per month in futuro
effective March 1, 2015. Lastly, the court awarded Mother half her attorney‟s fees in the
amount of $4,080.

       Father filed a motion to alter or amend on April 22, 2015, alleging that Mother
never submitted an appropriate affidavit for attorney‟s fees and that the court should have
terminated Father‟s alimony obligation rather than suspend it for the period of Mother‟s
cohabitation. On July 8, 2015, the chancery court issued an order correcting the amount
of attorney‟s fees awarded to Mother to $3,840, finding that its prior ruling suspending
Father‟s alimony obligation was correct, and also finding that Mother was entitled to an
additional $2,100 for her attorney‟s fees in defending the motion. Father appealed.

                                       II.    Issues

       Father presents the following issues for review on appeal:

       I.     Whether the trial court abused its discretion in reinstating alimony.

       II.   Whether the trial court erred in finding the child severely disabled
       and continuing Father‟s child support obligation.

       III.   Whether the trial court erred in awarding attorneys‟ fees to Mother.

       Mother also presents one additional issue, which we have reworded slightly:

                                             5
       I.    Whether the trial court erred in granting Father an abatement of his
       alimony obligation.

                               III.   Standard of Review

        In nonjury cases, this Court‟s review is de novo upon the record of the proceedings
in the trial court, with a presumption of correctness as to the trial court‟s factual
determinations, unless the evidence preponderates against those findings. Tenn. R. App.
P. 13(d); Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). The trial
court‟s conclusions of law, however, are afforded no such presumption. Campbell v.
Florida Steel, 919 S.W.2d 26, 35 (Tenn. 1996). “Because modification of a spousal
support award is factually driven and calls for a careful balancing of numerous factors, a
trial court‟s decision to modify support payments is given wide latitude within its range
of discretion.” Bogan v. Bogan, 60 S.W.3d 721, 727 (Tenn. 2001) (internal citations and
quotations omitted). On appeal, we are “generally disinclined to second-guess a trial
judge‟s spousal support decision.” Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn.
2011). “„[T]he role of an appellate court in reviewing an award of spousal support is to
determine whether the trial court applied the correct legal standard and reached a decision
that is not clearly unreasonable.‟” Id. (quoting Broadbent v. Broadbent, 211 S.W.3d 216,
220 (Tenn. 2006)). We will find an abuse of discretion “when the trial court causes an
injustice by applying an incorrect legal standard, reaches an illogical result, resolves the
case on a clearly erroneous assessment of the evidence, or relies on reasoning that causes
an injustice.” Id. (citing Wright ex rel. Wright, 337 S.W.3d 166, 176 (Tenn. 2011);
Henderson v. SAIA, Inc., 318 S.W.3d 328, 335 (Tenn. 2010)).

                                      IV.   Analysis

                                      A.    Alimony

       Father‟s first assignment of error concerns the chancery court‟s decision to
reinstate his alimony obligation, rather than terminating it due to Mother‟s cohabitation.
The statutory language contained in Tennessee Code Annotated section 36-5-
121(f)(2)(B) is clear that the remedy for the obligor is a suspension of alimony rather
than termination:

       In all cases where a person is receiving alimony in futuro and the alimony
       recipient lives with a third person, a rebuttable presumption is raised that:
       (i) The third person is contributing to the support of the alimony recipient
       and the alimony recipient does not need the amount of support previously
       awarded, and the court should suspend all or part of the alimony obligation
       of the former spouse; or
                                             6
       (ii) The third person is receiving support from the alimony recipient and the
       alimony recipient does not need the amount of alimony previously awarded
       and the court should suspend all or part of the alimony obligation of the
       former spouse.

Tenn. Code Ann. § 36-5-121(f)(2)(B)(emphasis added). By way of contrast, subsection
(f)(3) contemplates automatic termination of an alimony obligation when the recipient
dies or remarries. Tenn. Code Ann. § 36-5-121(f)(3). Further, we addressed this exact
issue in a recent case, Wiser v. Wiser, No. M2013-02510-COA-R3-CV, 2015 WL
1955367 (Tenn. Ct. App. Apr. 30, 2015), perm. app. denied (Tenn. Sept. 17, 2015). In
Wiser, we held that, under the cohabitation statute, the court‟s remedy is to “suspend all
or part of the alimony obligation, not terminate the alimony. The clear implication is that
if the situation justifying the suspension ceases to exist, the alimony recipient may seek
reinstatement of support from the former spouse.” Id. at *6 (quoting Woodall v. Woodall,
No. M2003-02046-COA-R3-CV, 2004 WL 2345814 at *5 (Tenn. Ct. App. Oct. 15, 2004)
(emphasis in original; internal quotation marks and citation omitted). Additionally, we
noted that there was “no authority for, and no purpose to be served by, requiring a ruling
based on past cohabitation and the filing and hearing of a subsequent request for
reinstatement when cohabitation ceases before the trial on the original modification
petition.” Id. (quoting Woodall, 2004 WL 2345814 at *5).

        Although Father concedes that suspension, rather than termination, was proper, he
also argues that the chancery court applied an incorrect legal standard in reinstating the
alimony. In its order, the court found “no other substantial and material changes of
circumstances proved by either party as required to modify or terminate alimony in
futuro” and reinstated Father‟s original $500 per month alimony obligation. Father cites
Azbill v. Azbill, 661 S.W.2d 682 (Tenn. Ct. App. 1983), in which this Court analyzed a
predecessor of our current cohabitation statute, for the proposition that the burden with
regard to the reinstatement of alimony was on Mother to show that she was still in need
of $500 per month. In that case, this Court determined that “[o]nce [a finding of
cohabitation] is made, it is incumbent upon the alimony recipient to then show by the
greater weight or preponderance of the evidence that he or she needs the amount of
support previously awarded.” Azbill, 661 S.W.2d at 687. However, the burden
contemplated in Azbill applies only to the recipient‟s need to overcome the statutory
presumption that alimony is no longer needed while cohabitating. Once cohabitation
ceases and alimony is reinstated, the burden shifts back to the obligor to prove that a
modification is necessary. Here, the chancery court determined that no substantial or
material change of circumstances was proved by either party. Accordingly, we conclude
that the chancery court did not abuse its discretion or apply an incorrect legal standard in
its decision to reinstate Father‟s original alimony obligation.

                                             7
        While Mother contends that the court was correct to reinstate her alimony award,
she argues that the court erred in granting Father an abatement of his alimony obligation
for two of the three years in which she cohabitated with her paramour. We disagree.
Although Mother testified that her live-in paramour did not financially contribute for two
years and was, in fact, a burden, the chancery court nevertheless found that Mother did
not overcome the statutory presumptions of Tennessee Code Annotated sections 36-5-
121(f)(2)(B)(i) & (ii). Despite the fact that the chancery court‟s order does not explicitly
spell it out, it is readily apparent from the record that Mother failed to overcome the
presumption in subsection (f)(2)(B)(ii) of the cohabitation statute, namely that “[t]he third
person is receiving support from the alimony recipient and the alimony recipient does not
need the amount of alimony previously awarded . . . .” Tenn. Code Ann. § 36-5-
121(f)(2)(B)(ii). Our review of the record reveals that Mother admitted to financially
supporting a third party during those two years and that she did not offer sufficient proof
to overcome the statutory presumption for suspension of alimony. Accordingly, we
conclude that the chancery court did not err in suspending Father‟s alimony obligation in
full for two of the three years in which Mother lived with her paramour.

                                  B.       Child Support

       Father‟s second assignment of error concerns the chancery court‟s determination
that Stephanie is severely disabled and living under Mother‟s supervision and care.
Tennessee Code Annotated section 36-5-101(k)(1) provides that

       Except as provided in subdivision (k)(2), the court may continue child
       support beyond a child‟s minority for the benefit of a child who is
       handicapped or disabled, as defined by the Americans with Disabilities Act,
       compiled in 42 U.S.C. § 12101 et seq., until such child reaches twenty-one
       (21) years of age.

Subdivision (k)(2) further provides that

       [S]uch age limitation shall not apply if such child is severely disabled and
       living under the care and supervision of a parent, and the court determines
       that it is in the child‟s best interest to remain under such care and
       supervision and that the obligor is financially able to continue to pay child
       support.

Tenn. Code Ann. § 36-5-101(k)(2) (emphasis added). Here, Father disputes the chancery
court‟s findings that Stephanie is severely disabled and that she is living under the care
and supervision of her mother.
       There is no statutory definition of “severely disabled.” However, this court has
                                              8
addressed this issue both in Cook v. Hess, No. M2012-01554-COA-R3-CV, 2013 WL
1788553 (Tenn. Ct. App. Apr. 24, 2013), and Finn v. Bundy, No. N2003-01368-COA-
R3-CV, 2005 WL 418793 (Tenn. Ct. App. Feb. 22, 2005). “[T]he determination of
whether a particular person is „severely disabled‟ requires an individualized assessment
of how that person‟s physical and mental impairments affect his or her ability to live
independently.” Cook, 2013 WL 1788553 at *7. In both cases, we determined that the
children in question were “severely disabled” after conducting a de novo review of the
trial court proceedings.

       In Finn, the child in question “had serious medical problems” and was “also
mentally retarded and ha[d] impaired speech and fine motor” skills with a mental age
between five and eight years old. Finn, 2005 WL 418793 at *1-2. The child‟s physician
submitted a report stating that the child was “unable to live without adult supervision and
assistance.” Id. Additionally, both his mother and sister testified that the child required a
great deal of supervision and that he was incapable of being left alone for more than a
couple of hours and could not take care of his physical needs, his affairs, or his personal
hygiene. Id.

       Similarly, the child in Cook suffered from spina bifida his entire life, resulting in
physical and mental problems. Cook, 2013 WL 1788553 at *4. Although the child
obtained a driver‟s license, he was involved in a hit and run accident several months after
obtaining his license, and his mother decided to discontinue his driving privileges. Id.
Despite his limitations, the child greeted and assisted customers in a hardware store
where he earned nearly ten dollars per hour. Id. at *5. However, we also noted that the
child in question had a difficult time remembering to perform essential daily tasks,
including eating and maintaining his personal hygiene. Id.

       Here, the chancery court found that

       Stephanie‟s condition of mental retardation and epilepsy is in decline. She
       suffers from seizures, shakes, speech problems, and sleeping problems.
       She has been dragging her right foot for about a year and her speech has
       become more slurred during the past year. Her seizures have gotten worse
       and it takes her longer to recover from each attack. During those seizures,
       Stephanie is unable to speak or move aside from shaking and making a high
       pitched noise. She has gained a tremendous amount of weight, and does
       not notice remnants of food on her face. Her personal hygiene has gotten
       worse and she has bouts of violent rages, and has been violent with the staff
       at her group home. The mother does not believe that Stephanie can work as
       she is prone to violent rages and sleeps more during the day than at night.
       The testimony of the mother and grandmother was consistent with the
                                             9
       deposition testimony of Stephanie‟s neurologist . . . who opined that
       Stephanie is severely disabled.

The testimony in the record reflects that Stephanie is not capable of living independently.
Father contends that the chancery court was incorrect to rely on Dr. Maraist‟s opinion
given that he stated that he did not separate “disabled” from “severely disabled.”
However, it is clear from the record that the chancery court considered all of the
applicable testimony and deposition answers provided by Dr. Maraist to come to its
conclusion, not just Dr. Maraist‟s opinion that Stephanie is severely disabled. As noted
above, a determination of severe disability rests on no specific definition of the term but
rather an “individualized assessment” of the evidence. Having reviewed the record, we
cannot say that the evidence preponderates against the chancery court‟s finding that
Stephanie is severely disabled.

        Father also argues, with respect to his child support obligation, that Stephanie is
not living under the care and supervision of her mother, as required by the statute. We
disagree. Father‟s argument with regard to this issue rests on Mother‟s testimony that
Stephanie stays in a group home four days per week, including staying overnight.
However, the record demonstrates that not only does Mother pay for Stephanie to stay in
the group home in order to allow her to experience a sense of independence, Mother also
visits Stephanie in the group home daily. Additionally, as noted by the chancery court in
its order, Stephanie is under a Texas guardianship order entered in 2010 naming Mother
Stephanie‟s guardian. Therefore, we agree with the chancery court‟s finding that
Stephanie is living “under the care and supervision” of her mother as required by the
statute. Accordingly, we affirm the trial court‟s order with respect to continuing Father‟s
child support obligation.

                                 C.     Attorney’s Fees

       Lastly, Father argues that the trial court erred in awarding Mother partial
attorney‟s fees. In its order, the chancery court provided no explanation for its decision
to award Mother partial attorney‟s fees. An award of attorney‟s fees is reviewed under an
abuse of discretion standard and will be reversed when the trial court applies an incorrect
legal standard, reaches a decision that is illogical, bases its decision on a clearly
erroneous assessment of the evidence, or employed reasoning that causes injustice to the
complaining party. Richardson v. Spanos, 189 S.W.3d 720 (Tenn. Ct. App. 2005)(citing
Perry v. Perry 114 S.W.3d 465, 467 (Tenn. 2003)).

       In Tennessee, a parent to whom custody of a child is awarded may recover from
the obligor parent “reasonable attorney fees” incurred in enforcing any decree for child
support. Tenn. Code Ann. § 36-5-103(c). Here, Father argues that an award of attorney‟s
                                            10
fees are not appropriate in this case because he was entitled to seek termination of child
support when Stephanie turned twenty-one absent a finding of severe disability. Further,
Father contends that the chancery court was without jurisdiction to order child support
past Stephanie‟s birthday based on the language of § 36-5-101(k) (“ . . . the court may
continue child support beyond a child‟s minority for the benefit of a child who is
handicapped or disabled . . . until such child reaches twenty-one (21) years of age.”).
Tenn. Code Ann. § 36-5-101(k)(1).

       The apparent confusion in this case over whether there was an existing order
requiring Father to pay child support past Stephanie‟s twenty-first birthday seems to stem
from the language used in the previous orders. The chancery court‟s original order
requiring Father to pay child support in this case, the final decree of divorce, found
Stephanie to be “severely handicapped” and ordered Father to pay child support for an
“indefinite period.” Although the court employed the term “handicapped,” we infer from
the court‟s use of the modifier “severely” as well as the indefiniteness of the obligation
that the court intended to find Stephanie “severely disabled.” Unfortunately, in the
December 2010 order requiring Father to pay child support until Stephanie turned
twenty-two, the court merely used the word “disabled,” which, under the statute, would
cut off child support at twenty-one. Further complicating the issue, the chancery court‟s
January 2014 order misstated the December 2010 order by claiming that the December
2010 order stated “said child was disabled and child support would continue after
eighteen years of age.”

       Because the January 2014 order merely referenced the December 2010 order with
respect to the duration of the child support obligation and did nothing to change the
duration, for purposes of determining whether the court erred in awarding Mother partial
attorney fees, we look to the December 2010 order. In that order, the court noted that the
parties agreed to continue Father‟s child support obligation until Stephanie turned
twenty-two. As Stephanie was not yet twenty-two at the time Father filed his petition to
terminate child support, we conclude that at least a portion of Mother‟s attorney‟s fees
were incurred enforcing a decree for child support. Accordingly, the chancery court did
not abuse its discretion in awarding Mother partial attorney‟s fees.

                                   V.     Conclusion

       For the foregoing reasons, we affirm the judgment of the chancery court. Costs of
this appeal are taxed to the Appellant, Shannon Gregory, and his surety, for which
execution may issue if necessary.

                                                _________________________________
                                                BRANDON O. GIBSON, JUDGE
                                           11